FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KEVIN DAVID ROBINSON,                            No. 07-16226

               Petitioner - Appellant,           D.C. No. CV-03-02180-GEB

  v.
                                                 MEMORANDUM *
TOM L. CAREY; et al.,

               Respondents - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Garland E. Burrell, District Judge, Presiding

                              Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       California state prisoner Kevin David Robinson appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       Robinson contends that the California Department of Corrections and

Rehabilitation (“CDCR”) unlawfully converted his sentence of sixteen-years-to-

life into life without possibility of parole, in violation of his constitutional rights.

Assuming, without deciding, that Robinson has raised a cognizable due process

claim, the state court’s decision rejecting this claim was neither contrary to, nor

involved an unreasonable application of, clearly established federal law, nor was

based upon an unreasonable determination of the facts in light of the evidence

presented in state court proceedings. See 28 U.S.C. § 2254(d); see also Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991). Robinson’s contention that the CDCR failed

to award applicable sentencing credits is belied by the record.

       Robinson’s request for appointment of counsel is denied.

       AFFIRMED.




                                             2                                      07-16226